                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


JONI LYNN GOLDSTEIN,                              )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:17-CV-405 CAS
                                                  )
NANCY A. BERRYHILL,                               )
Acting Commissioner of Social Security,           )
                                                  )
               Defendant.                         )
                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s Application for Award of Attorney’s Fees

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d)(1)(B). Plaintiff seeks

attorney’s fees in the amount of $5,900.62, which amount is based on multiplying 26.6 hours of

attorney time by a rate of $194.76 per hour, and 7.2 hours of paralegal work at $100 per hour.

Defendant filed a response stating there is no objection to the request for attorney’s fees in the

amount of $5,900.62, which should be made payable directly to plaintiff pursuant to Astrue v.

Ratliff, 560 U.S. 586 (2010), and may be subject to offset to satisfy any pre-existing debt that

plaintiff owes to the United States. Plaintiff signed an Affirmation of Waiver and Direct Payment

of EAJA Fees, assigning any fee under the EAJA to her attorney. (Doc. 28-5) Defendant states that
following this Court’s order awarding an EAJA fee payable to plaintiff, defendant will verify

whether plaintiff owes a debt to the United States that is subject to offset. If there is no such debt

owed by plaintiff, the EAJA fee will be made payable to plaintiff’s attorney based on plaintiff’s

assignment to her attorney.

       The Court has reviewed plaintiff’s application for an award of fees and expenses under the

EAJA, and concludes the statutory requirements are met. By Memorandum and Order and Judgment

of Remand dated September 25, 2018, this Court remanded this case to defendant Commissioner for

further proceedings pursuant to sentence four of 42 U.S.C. § 405(g). A claimant seeking judicial
review of a final decision denying Social Security disability benefits may recover attorney’s fees if

he or she receives a “sentence four” remand. See Shalala v. Schaefer, 509 U.S. 292, 295-96 (1993).

       Attorney’s fees may not be awarded in excess of $125.00 per hour–the maximum statutory

rate under § 2412(d)(2)(A)–unless the Court finds that an increase in the cost of living or a special

factor such as the limited availability of qualified attorneys justifies a higher fee. 28 U.S.C.

§ 2412(d)(2)(A). The decision to increase the hourly rate is not automatic and remains at the

discretion of the district court. McNulty v. Sullivan, 886 F.2d 1074 (8th Cir. 1989). The hourly rate

should be increased, however, where there is “uncontested proof of an increase in the cost of living

sufficient to justify hourly attorney’s fees of more than [$125] per hour,” such as the Consumer Price

Index. Johnson v. Sullivan, 919 F.2d 503, 504, 505 (8th Cir. 1990). In this case, counsel has

attached summaries of the Consumer Price Index as exhibits and presented uncontested evidence

of an increase in the cost of living. A cost of living increase is appropriate as requested.

       Because plaintiff prevailed and is not otherwise precluded from receiving attorney’s fees,

the Court finds that she is entitled to attorney’s fees in the amount of $5,900.62.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s application for attorney’s fees and costs under

the Equal Access to Justice Act is GRANTED. [Doc. 27]

       IT IS FURTHER ORDERED that defendant Commissioner of Social Security shall pay

attorney’s fees to plaintiff under the EAJA in the amount of Five Thousand Nine Hundred Dollars

and Sixty-Two Cents ($5,900.62), in accordance with the terms of this Memorandum and Order.




                                                      __________________________________
                                                      CHARLES A. SHAW
                                                      UNITED STATES DISTRICT JUDGE


Dated this 7th day of January, 2019.


                                                  2
